Citation Nr: 9914746	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-02 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, status post medial meniscectomy and anterior 
cruciate ligament repair, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977 and from March 1981 to June 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, after having awarded a 100 
percent evaluation for surgical convalescence in October 
1997, continued a 10 percent evaluation for the veteran's 
right knee condition from December 1, 1997.  By a subsequent 
rating action of November 1998, the evaluation for the right 
knee disability was increased to 20 percent disabling, 
effective from December 1, 1997.

A review of the record reveals that entitlement to service 
connection for a left knee disability and a left hip 
disability, both as secondary to the veteran's service 
connected right knee, were denied by the aforementioned 
rating decision dated in November 1998.  However, the record 
does not show that a timely notice of disagreement (NOD), 
expressing disagreement in writing with the RO decision "and 
a desire to contest the result," was received to initiate an 
appeal on those issues.  The time limit for filing an NOD is 
within one year from the date that the agency mails notice of 
the adverse determination to the veteran.  If no NOD is filed 
within the prescribed period, the determination will become 
final.  38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, 
those issues are not in appellate status. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's service-connected right knee disability is 
manifested by complaints of recurrent subluxation and giving 
out, tenderness, some instability, patellofemoral tracking 
dysfunction, moderate degenerative joint disease with full 
extension and flexion limited to 90 degrees, and complaints 
of constant pain.  

3.  Right knee ankylosis, severe instability, extension 
limited to greater than 5 degrees, flexion limited to less 
than 110 degrees, nonunion of the tibia and fibula with loose 
motion requiring a brace, or scar that is superficial, poorly 
nourished, has repeated ulceration, or tender and painful on 
objective demonstration have not been demonstrated.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee injury, status post medial meniscectomy and 
anterior cruciate ligament repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5257 (1998).  

2.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee with limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5003, 5260, 5261, 5256 (1998); VAOPGCPREC 23-97.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for residuals 
of a right knee injury, status post medial meniscectomy and 
anterior cruciate ligament repair (hereinafter "right knee 
condition") is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Service connection for a right knee condition, 10 percent 
disabling, has been in effect from June 1990.  The veteran 
underwent right knee arthroscopy with partial meniscectomy 
with removal of loose body on October 22, 1997.  A 10 percent 
evaluation was assigned from December 1, 1997 pursuant to 
Diagnostic Code 5257 because, while the evidence failed to 
show subluxation or lateral instability of the knee, there 
continued to be some pain and limitation of motion.  

In February 1998, the veteran was afforded VA joints 
examination.  He reported difficulty ambulating over uneven 
surfaces and pain on walking on stairs.  He claimed that he 
was unable to work due to pain and that since his injury to 
his right knee in service in 1988, he has gained 200 pounds.  
He reported his current weight at 350 pounds.  Knee 
examination showed negative Lachman's, negative anterior 
drawer, negative McMurray's.  There was some increased laxity 
along the medial collateral ligament.  There was some 
crepitance with range of motion.  There was full range of 
motion with full extension; flexion of the knee was to 90 
degrees.  The examiner commented that he felt the veteran 
could flex his knee further if he were no so significantly 
obese.  The right knee did not appear to be unstable.  There 
was tenderness along the medial joint line and moderate 
tenderness along the lateral joint line.  No plicae were 
noted.  There was trace effusion along the medial aspect of 
the knee.  There was no redness or heat.  Gait was antalgic.  
The rest of the range of motion was 5/5 in all major muscle 
groups.  Diagnosis was status post meniscectomy on the right 
and anterior cruciate ligament repair with history of 
internal derangement.  The knee did not appear to be 
significantly unstable.  X-ray showed decreased joint space 
and some spurring.  There is at least moderate 
osteoarthritis.  Weight loss would help knee pain but he had 
some patellofemoral tracking dysfunction.  He was also 
diagnosed as morbidly obese.  An addendum to the February 
1998 examination reported X-ray results of the right knee 
showed moderate degenerative changes without significant 
change since December 1997.

Outpatient treatment records from May 1998 show that 
exercises and bracing had helped the veteran's right knee, 
but the nature of his knee injury would make doing heavy work 
and climbing up and down ladders difficult. Pain and 
patellofemoral malalignment were reported.

The veteran's right knee disability has been evaluated under 
the provisions of Diagnostic Code 5257 of the Rating 
Schedule.  Diagnostic Code 5257 provides that for slight 
other impairment of the knee with recurrent subluxation or 
lateral instability, a 10 percent evaluation is warranted.  
For moderate other impairment of the knee with recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is warranted.  For severe other impairment of the knee with 
recurrent subluxation or lateral instability, a 30 percent 
evaluation is warranted.  Diagnostic Code 5256 provides that, 
where there is ankylosis of the knee that is at a favorable 
angle in full extension or in slight flexion between 0 and 
10 degrees, a 30 percent evaluation is warranted.  Diagnostic 
Code 5260 provides that flexion limited to 60 percent 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
provides that extension of the knee limited to 5 degrees 
warrants a noncompensable evaluation.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint.  

In reviewing the recent medical evidence on file, the Board 
concludes that the veteran's complaints of recurrent 
subluxation and giving out, tenderness, some degree of 
instability, and a patellofemoral tracking dysfunction are 
appropriately reflected by the 20 percent evaluation now 
assigned under Code 5257. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.  However, with consideration of the competent medical 
evidence that has repeatedly found that the absence of 
significant instability on examination, a preponderance of 
the evidence is against a finding that other impairment of 
the knee with recurrent subluxation or lateral instability 
approximate a severe degree.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 
20 percent assigned under Diagnostic Code 5257.  
In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A separate rating may be assigned based upon additional 
disability if the veteran is shown to have arthritis and 
limitation of motion sufficient to warrant a rating under 
Diagnostic Codes 5003-5260, 5261.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 23-97.  In this 
regard, the Board notes that the veteran has arthritis of the 
right knee and range of motion of the right knee has been 
shown with full extension.  Limitation of flexion to 
90 degrees does not warrant a noncompensable evaluation under 
Diagnostic Code 5260, as flexion would have to be limited to 
between 45 and 60 degrees to warrant a 10 percent evaluation; 
likewise, full extension does not warrant a compensable 
evaluation under Diagnostic Code 5261.  Therefore, with 
consideration that Diagnostic Code 5003 provides that a 
10 percent evaluation may be assigned where a noncompensable 
evaluation is warranted under the applicable diagnostic code, 
the evidence supports the assignment of a separate 10 percent 
evaluation based upon arthritis and limitation of motion in 
the right knee.  However, even with consideration of the pain 
and weakness, the competent medical evidence reflects that 
additional limitation of motion has not been demonstrated, 
noting that the most recent examination report reflects that 
range of motion was considered to remain essentially within 
normal limits.  It has not been shown that any ankylosis is 
present in the right knee or that there is any impairment of 
the tibia and fibula reflective of malunion.  The benefit of 
the doubt is resolved to the extent indicated.  Diagnostic 
Codes 5003-5261, 5256, 5262. 

Further, a separate evaluation for the scar, see Esteban, is 
not warranted because there is no showing that it is less 
than well healed and there is no indication that it has 
ulceration, poor nourishment, tenderness or pain on objective 
demonstration, superficial, or that it limits the function of 
any part.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (1998).  

The Board has also considered whether the case should be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board notes that the record 
reflects that the veteran has not required frequent 
hospitalization for his right knee disability and that the 
manifestations of the disability are those contemplated by 
the assigned schedular evaluations.  Therefore, the Board has 
determined that referral of the case for extraschedular 
consideration is not in order.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury, status post medial meniscectomy and 
anterior cruciate ligament repair, is denied.  

A separate evaluation of 10 percent for degenerative joint 
disease of the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

